DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4 & 9-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/05/20.

Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5 & 6-8 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) for the reasons made of record in Paper NOs: 20200927 & 20210204, and as follows.  This is a written description rejection.
Applicants argues on pages 4-6 of the response that the claims have now been amended to recite “improving cognitive impairment caused by neuroinflammation by administering an LTA4H inhibitor”, versus “administering an LTA4H antagonist”, which are equivalents, and therefore changes nothing.
Applicants then re-iterate arguments that the claims are drawn to “the use of known chemical compounds” and therefore, “a functional recitation of those known compounds in the specification may be sufficient as that description”.  However, as previously made of record, the specification alternatively describes on pages 16 to 83, open language (i.e., “comprising”, versus closed language, which does not limit what constitutes inhibitors/antagonists or agonists), and therefore, does not reasonably “lead one having ordinary skill in the art to that class of compounds”, as held in In re Herschler.  Again, as previously made of record, the specification describes on pages 16-81 using “LTA4H modulatory agents” [emphasis added], which is defined on page 16 of the specification to include “agonists’.  In other words, listing multiple “LTA4H modulatory agents”, and not a single specifically described “LTA4H inhibitor” fails to define any “class of compounds”, or any “representative number of species” of such compounds.
Taken a different way, in essence the written description requirement is met if one can reasonably look at a compound and determine if it first is, a LTA4H modulatory agent before-the-fact, and then predict whether or not it modulates as an inhibitor or as an agonist before-the-common structure within the various and unrelated “class[es] of compounds” listed within the specification distinguishes a LTA4H agonist from an LTA4H inhibitor, nor what structurally constitutes a LTA4H inhibitor, nor what reasonably constitutes a “representative number of species” of an inhibitor, again based upon the current record.  Therefore, merely defining “LTA4H inhibitor” functionally defines nothing, as it relates to this rejection.  Again, this pending rejection is a written description rejection and not an enablement rejection.
Nonetheless, it should be noted that Applicants could easily amend the claims to list various subgeneric formulas/structures, which may obviate this rejection.
 Until then, Applicants’ arguments remain not persuasive, because the specification fails to adequately describe what exactly constitutes the different classes of LTA4H inhibitors versus LTA4H agonists.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).

“To show invention, a patentee must convey in its disclosure that is ‘had possession of the claimed subject matter as of the filing date’. Demonstrating possession ‘requires a precise definition’ of the invention. To provide this ‘precise definition’ for a claim to a genus, a patentee must disclose ‘a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus’” [emphasis added ]. Amgen v. Sanofi, 872 F.3d 1354, 1358 (Fed. Cir. 2017) [i.e., as it relates to functionally describing inhibitory specificity to LTA4H here].



In summary, the specification discusses on pages 2-5 LTA4H contributing to the development of cognitive disorders, such as Alzheimer’s disease, etc., based upon the conversion of leukotriene A4 to leukotriene B4, which leads to neuroinflammation.  Antagonists of LTA4H are then proposed to be useful to treat neuroinflammation, cognition and to improve motor function.  Pages 16-81 then describe various compounds that may modulate LTA4H function.  However, no correlation between structure and either inhibitory or activating function/activity is recited within the claims nor adequately described within the specification.  In other words, generic “LTA4H inhibitors” (i.e., as it relates to amended claim 1), or even specific compounds that antagonize the epoxide hydrolase activity or amino peptidase activity of LTA4H (i.e., as it relates to claims 5-6) are not adequately described by a common structure, nor by a “representative number of species within the scope of the genus of structural features common to the members of the genus”, nor adequately recited within the claims, in order to demonstrate possession of the “LTA4H inhibitors” now encompassed for use by the current claims.  Again note that pages 16-81 do not distinguish between LTA4H “agonists’ versus “inhibitors/ antagonists”, but merely describes “LTA4H modulatory agents”.
Taken a different way, one skilled in the art cannot reasonably visualize what critical chemical structure is correlated with the functionality of making a LTA4H inhibitor that specifically effects either epoxide hydrolase function or aminopeptidase activity, or for making a “LTA4H inhibitor” in general. Thus, no adequate written description is provided in the instant specification as to what structurally constitutes the genus of “LTA4H inhibitors” versus “LTA4H agonists” required to be used in the currently claimed method, because merely listing putative “LTA4H modulatory agents” on pages 16-81 of the specification, which describes no common 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of use of the claimed genus of “LTA4H inhibitors” required to practice the currently claimed method, because one skilled in the art cannot structurally visualized any functional generic chemical structure that would structurally define/characterize the genus of LTA4H inhibitors/antagonists (versus LTA4H agonists) required to be used by these current claims; especially when none are specifically and adequately recited within any of the current claims.  In other words, because the specification fails to provide a representative number of species to show Applicant is in possession of using the currently recited genus of components required to practice the currently claimed generic methods of improving cognitive function, and because it would putatively require others to discover a representative number of species with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, the written description requirements under 35 U.S.C. 112, first paragraph are not met.  See MPEP 2163.
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".

Claims 1-3, 5 & 6-8 stand rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Isakson et al (U.S. Patent 5,700,816), for the reasons made of record in Paper NO: 20200927 & 20210204, and as follows.
Applicants re-iterate arguments on pages 7-9 of the response that “Isakson does not disclose a method of improving cognitive function in a subject diagnosed with age-related cognitive impairment caused by neuroinflammation”, because “Isakson does not even mention ‘age-related cognitive impairment caused by neuroinflammation’, let alone disclosing a method of improving such condition”.   Applicants then re-iterate that “[a] genus does not always anticipate a claim to a species within the genus…”, yet still admits that “Isakson broadly discloses treatment of inflammation and inflammation-related disorders”, that importantly “Isakson lists certain inflammatory diseases that could be treated accordingly to the invention disclosed therein”, and that “[h]ere Isakson identifies ‘certain nervous system disorders such as alzheimer’s disease and dementia’ ”.  Applicants then state that “the diseases mentioned in Isakson do not relate to the instantly claimed method”, which frankly makes little sense.  Either Isakson teach treating patients with Alzheimer’s disease or dementia with LTA4H inhibitors/ antagonists, or they do not.  Attempts to redefine what constitutes Alzheimer’s disease as “caused by neuroinflammation” changes nothing, and therefore, is not persuasive, and does not advance prosecution.
 


Although Applicants are permitted to be their own lexicographer, no term may be given meaning repugnant to the usual meaning of the term (see MPEP 608.01 (o)), in regards to the 
Additionally, 
MPEP 904.01 makes clear that "[d]uring patent examination, the claims are given the broadest reasonable interpretation consistent with the specification [emphasis added]. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).

Simply put, the claims recite a single active step of administration, and the population to be treated includes subjects with Alzheimer’s disease (e.g., claim 2), which is well known in the art to be a cognitive impairment disorder.  Anything the single active step reasonably accomplishes through administration of a LTA4H inhibitor is then reasonably anticipated.  No additional step of measuring cognitive improvement is recited, and therefore, Applicants’ arguments remain not on point with what is actually encompassed by the current claims, because Iaskson et al. specifically teach treating inflammation-related disorders, and specifically teach treating those inflammatory diseases that include treating “alzheimer’s disease and dementia”, as disclosed in the same paragraph of their disclosure, which by definition, are “cognitive disorders”.
“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
"The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


In summary, Isakson et al teach treating inflammatory-associated disorders (e.g., ‘816 claims 9, 12, 15, 17 & 20), which include specifically treating multiple sclerosis (col. 3), Alzheimer’s disease (i.e., a CNS age-related cognitive impairment human disease) and dementia 2) with “LTA4H hydrolase inhibitors” (e.g., col. 4 (pps 4-5), col. 16 & ‘816 claims 2-4, 8, 12 & 15; as it relates to instant claims 1-3 & 7-8).  In that these small organic compounds reasonably antagonize both the epoxide hydrolase (i.e., as it relates specifically to claims 5 & 6) and aminopeptidase activities of LTA4H, given the structure of Isakson’s compounds inhibiting inflammation, the limitations of claims 5 & 6 are reasonably anticipated; absent evidence to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        June 9, 2021